El Juez Presidente Sr. Hernández,
emitió la opinión del' tribunal.
En el caso de Julián Villodas Ghiillot contra A. Hartman & Co. et al., sobre confesión de servidumbre y dañojs -y per-juicios,' seguido en la Corte de Distrito de Gnayama, dicba *2corte dictó sentencia que fué apelada por la parte deman-dante, y habiéndose radicado la transcripción de autos en 26 de mayo del año próximo pasado, 1919, la representación de la parte apelante, cuando aun no había vencido el término de diez días que la ley señala para la presentación del ale-gato, presentó escrito con una certificación creditiva del fa-llecimiento del apelante Yillodas ocurrido el día 28 de-mayo citado, suplicando se le prorrogara por no menos de veinte días el término para la presentación de dicho alegato, por ignorar si Yillodas' había fallecido con testamento o sin él y quiénes fueran sus herederos, a cuya moción proveyó esta corte en 5 de junio que se suspendiera hasta nueva ofden la tramitación del recurso.
Así las cosas, la parte demandada-apelada archivó moción un 8 de enero del corriente año, notificada a los herederos de Julián Villodas dos días antes, cuya moción había de oirse en la sesión del día 12, y en esa fecha la sucesión de Yiílo-das presentó moción para que fuera sustituido, el difunto Yi-11 odas por las personas componentes de su sucesión, cuya moción, con la conformidad de la parte apelada, fué decla-rada con lugar habiendo presentado además en el mismo día la representación de esa sucesión alegato escrito para sos-tener el recurso.
La parte apelada pretende que se desestime el recurso por haber transcurrido más- de 200 días desde la resolución expresada de 5 de junio, 1919 sin haber presentado los causa-habientes del apelante aleg*ato escrito en apoyo del recurso.
Por la expresada resolución de 5 de junio, 1919, se sus-pendió hasta nueva orden la tramitación del recurso y por tanto quedó en suspenso el término para que el apelante pre-sentara su alegato, sin que la apelada practicara gestión al-guna para que ese término comenzara a correr de nuevo me-diante la sustitución de la personalidad del apelante por la •de sus herederos.
La apelante dejó de actuar, amparada por la repetida *3orden de 5 de junio, y no puede decirse que en la fecha en que la apelada presentó moción para la desestimación del re-curso hubiera vencido el término para la presentación de ale-gato, toda vez que ese término estaba en suspenso y no había sido alzada la-suspensión.
■Procede admitir el aleg'ato de la sucesión de la parte apelante y denegar la moción de desestimación del recurso.

Denegada la desestimación.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey’y Hutchison.